Title: To James Madison from Ralph Fuentes, 7 January 1802 (Abstract)
From: Fuentes, Ralph
To: Madison, James


7 January 1802, Tenerife. States that John Culnan, U.S. consul for the Canary Islands, appointed him deputy on 10 May 1798 while Culnan went to Europe. Culnan returned to the island, but “his Health obliged him again to leave it in Septr. 1800”; he is now in a precarious state of health, and Fuentes doubts he will ever return. Has discovered that the fees are disappointing and demands from distressed Americans are many. Asks to be excused from his commission but will perform duties until a replacement is named.
 

   RC (DNA: RG 59, CD, Tenerife, vol. 1). 2 pp. Duplicate copy (ibid.) dated 10 Jan. Jefferson nominated George Washington McElroy as consul on 2 Feb. 1802 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:406).


   A full transcription of this document has been added to the digital edition.
